Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pamela Melvin appeals the district court’s various pretrial orders, final order dismissing her civil complaint, and a subsequent order denying her motion to alter or amend judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Melvin v. Naylor, No. 5:14-cv-00486-BO (E.D.N.C. Nov. 13, 2015; Feb. 25, 2016). We grant Melvin’s motion to exceed the length limitations for her informal reply brief. We dispense with-oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED